Citation Nr: 0629822	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  02-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected disability manifested by residuals of 
fracture of the right clavicle.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected disability manifested by right shoulder 
impingement syndrome with rotator cuff tear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded the case back to the RO in September 2004 
for further development of the record.  



FINDINGS OF FACT

1.  The service-connected right clavicle disability is shown 
to be manifested by X-ray evidence of a healed clavicle 
fracture with deformity; neither findings of dislocation nor 
malunion with loose movement has been demonstrated.  

2.  The service-connected right shoulder impingement syndrome 
with rotator cuff tear is shown to be productive of a 
disability picture that more nearly approximates that of a 
functional loss due to pain at midway between the side and 
shoulder level; however, a separately ratable neurological 
deficit due to the service-connected disability is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right clavicle fracture 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5203 (2006).  

2.  The criteria for the assignment of a rating of 30 percent 
for the service-connected right shoulder impingement syndrome 
with rotator cuff tear have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5019, 5203, 4.124a including Diagnostic Code 8510 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a September 2004 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed March 2002 rating decision.  However, following the 
September 2004 Board remand, the RO readjudicated this appeal 
in a February 2006 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2002 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right clavicle disability was 
granted in November 1997 and assigned a 10 percent 
evaluation.  Service connection for the right shoulder 
impingement syndrome with rotator cuff tear was granted in 
March 2002 and assigned a 20 percent evaluation.  

In March 2000, the veteran was seen in a private medical 
facility with complaints of right shoulder pain and right 
hand dysesthesias.  He reported having discomfort with 
overhead use and night pain.  

Upon examination, the medical examiner noted positive primary 
and secondary impingement tests.  Further the veteran 
demonstrated subtle weakness in supraspinatus testing.  The 
examiner ordered an MRI to determine the full extent of the 
shoulder disability.  

In a May 2000 private medical record, the medical examiner 
stated he had been treating the veteran for 2 years.  He 
confirmed the veteran's right shoulder impingement and 
rotator cuff tendonitis which had been demonstrated in MRI 
results.  Further the examiner noted that the veteran had 
developed hypertrophy of the acromioclavicular joint which 
lead to the impingement tendonitis.  

During an April 2001 VA examination, the veteran reported 
continuous right shoulder pain which varied according to the 
amount of activity he did.  He reported the pain was worse at 
night.  He described a heat and swelling sensation in the 
shoulder.  He could not raise his arm above 90 degrees.  He 
reported that the shoulder was unstable and gave way when he 
lifted heavy items.  He denied locking of the joint.  

Further, the veteran reported the right shoulder's lack of 
endurance.  He reported compensating by using his left arm 
more.  He reported that his shoulder pain was affecting his 
ability to do his job effectively as a mail carrier.  The 
examiner noted the right hand grip was weaker than the left 
hand grip.  

Upon examination, the medical examiner noted definite 
tenderness along the right clavicle about the midpoint with a 
distinct bump on the clavicle.  The acromioclavicular joint 
was tender to touch with tenderness along the scapula on the 
back of the shoulder.  

The veteran had pain with elevation of his arm and abduction 
and forward flexion beyond 90 degrees.  The examiner noted 
weakness in abduction against resistance.  The veteran was 
unable to raise his right arm beyond 90 degrees because of 
pain.  His range of motion testing revealed flexion to 75 
degrees; abduction to 90 degrees; and internal and external 
rotation 90 degrees.  

The X-ray results showed a small degenerative spur from the 
inferior, distal clavicle that might cause impingement 
syndrome.  

The veteran was diagnosed with rotator cuff tear; right 
shoulder impingement syndrome; status post right clavicular 
fracture with boney spur that might cause impingement 
syndrome; and right shoulder pain with limited range of 
motion.  

The veteran was seen at a private medical facility in October 
2002 for complaints of right shoulder pain.  The veteran 
reported the pain as a 6 on a scale from 1-10, but the 
intensity of the pain fluctuated depending on his activities.  
He could not do much lifting overhead or above his eye level.  
He denied any paresthesia in the extremities.  

Upon examination, the medical examiner noted some tenderness 
towards the shoulder blade scapular stabilizing muscles.  
There was limitation on range of motion of the right shoulder 
to about 50 percent normal in all movements including 
abduction, internal and external rotation, flexion and 
extension.  Strength testing revealed weakness in the right 
shoulder.  

The MRI results showed partial tear of the rotator cuff.  The 
veteran was diagnosed with right shoulder rotator cuff 
partial tear and tendonitis; myofascial pain on the right 
shoulder blade scapular stabilizing muscles; and 
acromioclavicular type arthritis.  

During a January 2003 private medical examination, the 
veteran reported a history of right shoulder pain.  He 
described the pain in the right shoulder as 9 on a scale of 
1-10.  He also described limitation on range of motion due to 
pain and weakness in the right shoulder.  

Upon examination, the medical examiner noted pain on active 
range of motion of the right shoulder.  Strength testing 
revealed weakness in the right shoulder.  The veteran's 
previous diagnosis of partial tear right rotator cuff and 
acromioclavicular type arthritis were confirmed.  

During a July 2003 VA examination, the veteran complained of 
a constant pain in his right shoulder.  He described the pain 
as ranging from achy to sharp and stabbing.  He reported the 
pain increased in severity as the day progressed.  The 
veteran reported the pain was aggravated by any movement in 
the shoulder, especially lifting, pushing and pulling.  

Upon examination, the examiner noted a slightly distorted 
clavicle and that the veteran was tender to palpation along 
the right mid clavicle and scapular areas.  His range of 
motion testing revealed abduction limited to 78 degrees; 
adduction to 44 degrees; forward flexion to 86 degrees; 
backward extension to 38 degrees; internal rotation to 82 
degrees and external rotation to 46 degrees.  

The impression was that of fracture of the right clavicle but 
otherwise unremarkable and partial tear of right shoulder 
rotator cuff.  

During an April 2004 private examination the veteran reported 
a history of right shoulder pain.  He described the pain as 9 
on a scale of 1-10.  He reported significant limitation on 
range of motion and occasional paresthesia in right upper 
extremity.  

Upon examination, the veteran displayed significant 
limitation on range of motion of the right shoulder.  Further 
the veteran displayed giveaway in the right shoulder 
secondary to pain.  The impression was that of chronic right 
shoulder pain, acromioclavicular arthritis and partial tear 
right rotator cuff.  

During a June 2005 VA joints examination, the veteran 
complained of right shoulder pain ranging from 5-9 on a scale 
of 1-10.  Further he complained of right shoulder weakness 
and limited range of motion.  

Range of motion testing in the right shoulder revealed active 
flexion to 60 degrees; abduction to 60 degrees; internal 
rotation to 50 degrees; external rotation to 25 degrees; and 
extension to 50 degrees.  The VA examiner noted considerable 
subjective complaints of pain through the entire range of 
motion.  

Repetitive activity in the right shoulder area produced 
considerable pain.  Following repetitive activity, range of 
motion was flexion and abduction to 50 degrees; internal 
rotation to 40 degrees; external rotation to 20 degrees; and 
extension to 50 degrees.  

The bicep, tricep and brachioradialia reflexes were absent, 
bilaterally.  There was a sensory loss in the medial aspect 
of the right forearm and upper arm.  There was weakness on 
flexion in the right wrist.  Further there was weakness of 
grip of the right hand.  

The examiner noted moderate pain to palpation over the 
bicipital groove of the right shoulder.  Moderate pain was 
noted at the subacromial space of the right shoulder.  There 
was mild pain to palpation at the sternoclavicular joint of 
the right clavicle.  Further, the examiner noted tenderness 
over the midclavicular area of the right shoulder.  

The X-ray results revealed a healed mid to distal third right 
clavicle fracture with deformity.  The veteran was diagnosed 
with healed fracture right clavicle in bayonet apposition; 
rotator cuff tear right shoulder with marked weakness; 
anterior impingement syndrome adhesive capsulitis right 
shoulder with marked limitation of motion; bicipital 
tendonitis right shoulder; and possible cervical radiculitis.  

During a subsequent June 2005 VA neurological disorders 
examination; the veteran denied having pain in his arm or 
hand or specific numbness, sensory loss or specific weakness 
in the arm muscles or hand.  

The medical examiner did not find any evidence of peripheral 
nerve damage to any of the three nerves going to the right 
arm.  Further the examiner did not find any nerves damaged in 
the shoulder area except for the small superficial cutaneous 
nerve at the place of the old surgical scar.  

The RO assigned the 10 percent evaluation for the veteran's 
right clavicle disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019-5203.  As the veteran is right handed, the 
criteria for the major joint apply.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis is 
rated on limitation of motion of affected parts as arthritis 
degenerative.  

However, the Board finds based on its review of the record 
that the right clavicle fracture residuals are not productive 
of any limitation of movement.  

The provisions of Diagnostic Code 5203 provide for a 10 
percent rating based on impairment of the clavicle with 
malunion, but no loose movement.  A 20 percent rating is for 
application with dislocation or malunion with loose movement.  
As neither is shown to be present by the medical evidence in 
this case, a rating higher than 10 percent is not assignable.  

The RO in this case has also assigned a 20 percent evaluation 
for the veteran's right shoulder impingement syndrome with 
rotator cuff tear under 38 C.F.R. § 4.124, Diagnostic Codes, 
8510.  As the veteran is right handed, the criteria for the 
major extremity must be applied in this case.  

Under Diagnostic Code 8510, a 20 percent evaluation is in 
order for mild incomplete paralysis of the upper radicular 
group.  

A 40 percent evaluation contemplates moderate incomplete 
paralysis of the upper radicular group.  A 50 percent 
evaluation is in order for severe incomplete paralysis of the 
upper radicular group.  

The Board has considered these criteria in light of the 
evidence in the case.  Taking into account the most recent 
examination in which the veteran did not complain of any pain 
in his arm or hand or any specific numbness, sensory loss or 
specific weakness in the arm muscles or hand, the Board finds 
that the service-connected right shoulder disability is more 
appropriately rated under the provisions of Diagnostic Code 
5201 on the basis of functional loss due to pain.  

Under Diagnostic Code 5201, a 20 percent evaluation is in 
order for limitation of motion of the arm at shoulder level.  

A 30 percent evaluation is in order for limitation of motion 
of a major arm midway between the side and shoulder level.  

A 40 percent evaluation contemplates limitation of motion of 
the arm to 25 degrees from the side.  

Given the most recent examination findings (forward flexion 
to 60 degrees; abduction to 60 degrees; external rotation 25 
degrees; and internal rotation 50 degrees), in view of DeLuca 
v. Brown, 8 Vet. App. 202, 204-207 (1996) and 38 C.F.R. 
§§ 4.40, 4.45, the Board finds that the service-connected 
right shoulder impingement syndrome with rotator cuff tear 
produces a level of impairment that more nearly approximates 
that of a restriction of function of a major arm due to pain 
at a point midway between the side and shoulder level as 
contemplated for a 30 percent evaluation under Diagnostic 
Code 5201.  

As the clavicle disability does not equate to limitation of 
motion of the arm to 25 degrees from the side, an evaluation 
in excess of 30 percent is not warranted.  

There is no evidence of anklyosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable; 
or fibrous union or nonunion of the joint.  

Thus, absent finding of greater disability due to the 
service-connected right shoulder impingement syndrome with 
rotator cuff tear, none of the other criteria contemplating 
the shoulder joint would permit the assignment of an 
evaluation in excess of 30 percent.  




ORDER

An increased rating higher than 10 percent for the service-
connected right clavicle fracture residuals is denied.  

An increased rating of 30 percent for the service-connected 
right shoulder impingement syndrome with rotator cuff tear is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


